DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 25 August 2022. Claims 13 - 23, 27, 28 and 33 - 35 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 August 2022 has been entered.
 
Claim Objections
Claim 13 is objected to because of the following informalities: Line 2 of claim 13 recites, in part, “a on-site detector” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --[[a]] an on-site detector-- in order to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 17 of claim 13 recites, in part, “as determined from the 4D model,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --as determined from the 4D virtual model,-- in order to maintain consistency with line 10 of the claim and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Line 2 of claim 33 recites, in part, “system including a on-site detector” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --system including [[a]] an on-site detector-- in order to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Line 16 of claim 33 recites, in part, “determined from the 4D model,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --determined from the 4D virtual model,-- in order to maintain consistency with line 9 of the claim and to improve the clarity and precision of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 27 was newly added, was further amended on 25 August 2022 and currently requires “display[ing]… path data of the at least one object, wherein the path data includes… an object heading, and an object speed of a plurality of path segments.” (emphasis added) The Examiner cannot find support for the newly added/maintained claim limitation(s) in the original disclosure. Particularly, the Examiner cannot find support for displaying, or even determining, path data including an object speed of a plurality of path segments. The Examiner asserts that, at best, the original disclosure describes that an object’s speed can be simulated, that trajectories of objects can be plotted and paths forecasted, that motion blobs may be displayed, that a motion path may be displayed, that motion rectangles may be displayed, that a speed of an object may be calculated, that real-time information and metrics may be provided to a user and that fragments of information can be combined and analyzed by the present invention, see at least figure 32, page 4 paragraphs 0072 - 0075 and 0078 - 0079, page 10 paragraph 0186, page 11 paragraph 0214, page 12 paragraphs 0218, 0224 and 0227, page 13 paragraphs 0238 and 0244 - 0246 and page 15 paragraph 0275 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the aforementioned cited portions of the instant application do not disclose, describe or support displaying path data of the at least one object, wherein the path data includes… an object speed of a plurality of path segments. The Examiner asserts that the original disclosure is silent regarding “display[ing]… path data of the at least one object, wherein the path data includes… an object speed of a plurality of path segments.” Additionally, the Examiner asserts that the original disclosure is silent even in regards to determination of an object speed of a plurality of path segments. As such, the Examiner asserts that “display[ing], via the multi-detector viewer and based on a new alarm-level event or an updated alarm-level event, path data of the at least one object, wherein the path data includes a sensor identity, geospatial location, an object height, an object width, an object heading, and an object speed of a plurality of path segments” is not supported by the original disclosure. Therefore, claim 27 is rejected as new matter.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 25 August 2022.

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 
On pages 9 - 10 of the remarks the Applicant’s Representative argues that the instant specification, as originally filed, would convey to a person of ordinary skill in the art that the inventors were in possession of the invention of instant claim 27. The Applicant’s Representative argues that at least figure 32, paragraph 0214 and paragraphs 0240 - 0246 of the published application “clearly provide support for the display of paths and path data including such metrics.” Thus, the Applicant’s Representative argues that the rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, should be withdrawn. The Examiner respectfully disagrees. The Examiner asserts that, at best, the original disclosure describes that an object’s speed can be simulated, that trajectories of objects can be plotted and paths forecasted, that motion blobs may be displayed, that a motion path may be displayed, that motion rectangles may be displayed, that a speed of an object may be calculated, that real-time information and metrics may be provided to a user and that fragments of information can be combined and analyzed by the present invention, see at least figure 32, page 4 paragraphs 0072 - 0075 and 0078 - 0079, page 10 paragraph 0186, page 11 paragraph 0214, page 12 paragraphs 0218, 0224 and 0227, page 13 paragraphs 0238 and 0244 - 0246 and page 15 paragraph 0275 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the aforementioned cited portions of the instant application do not disclose, describe or support displaying… path data of the at least one object, wherein the path data includes… an object speed of a plurality of path segments. Moreover, the Examiner asserts that nothing within the instant application’s description that the present invention may display a motion path or may provide metrics to a user would lead one of ordinary skill in the art to understand that path data including an object speed of a plurality of path segments is displayed to a user. Furthermore, the Examiner asserts that the original disclosure is silent regarding displaying p path data of the at least one object, wherein the path data includes… an object speed of a plurality of path segments. Additionally, the Examiner asserts that the original disclosure is silent even in regards to determination of an object speed of a plurality of path segments. As such, the Examiner asserts that “display[ing]… path data of the at least one object, wherein the path data includes a sensor identity, geospatial location, an object height, an object width, an object heading, and an object speed of a plurality of path segments” (emphasis added) is not supported by the original disclosure. Therefore, the Examiner asserts that claim 27 is not supported by the original disclosure.
On pages 11 - 13 of the remarks the Applicant’s Representative argues that neither Collins et al. nor Arpa et al. suggest “generating real-time alarm-level events including past, present, and future geospatial locations that are determined from a real time 4D model generated based on one or more virtual models using a simulation”. Initially, the Applicant’s Representative argues, with respect to the claimed system, that “tracking takes place ‘inside the geospatial model’ rather than at the real-life detector” and that that “tracking within the geospatial model is recited in the claims which recite both the generation of the 4D model, and that the geospatial locations objects are determined from that model.” Next, the Applicant’s Representative argues that Collins et al. fail to disclose “generating a 4D model” and do not contemplate “identifying objects based on geospatial coordinates as claimed.” Furthermore, the Applicant’s Representative argues that Arpa et al. do not disclose “generating a 4D model of a geographic area” and do not provide “geospatial locations expressed in a coordinate system reference past, present , and future times for the object.” Moreover, the Applicant’s Representative argues that the model disclosed in Arpa et al. “is a statically determined model that is created based on manual input from users” and only needs to be created once. Lastly, the Applicant’s Representative argues that, like Collins et al., the static model of Arpa et al. “cannot be used to generate an alarm-level event including geospatial location information for an object at a past, present, and future time.” 
The Examiner respectfully disagrees. 
Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “tracking takes place ‘inside the geospatial model’”, “tracking within the geospatial model” and/or “identifying objects based on geospatial coordinates”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner asserts that instant claims 13 and 33 recite and require “generate/generating a plurality of real-time alarm-level events based on the analyzation for relevance, each alarm-level event including: a geospatial location expressed in a coordinate system for at least one object referencing a past time, a present time, and a future time for the at least one object as determined from the 4D model”. 
Furthermore, the Examiner asserts that, at least, Collins et al. disclose “generate/generating a real time 4D virtual model of a geographic area… using a simulation” and “generate/generating a plurality of real-time alarm-level events based on the analyzation for relevance, each alarm-level event including: a geospatial location expressed in a coordinate system for at least one object referencing a past time, a present time, and a future time for the at least one object as determined from the 4D model”, see at least page 1 section 1 paragraphs 3 - 4, page 2 section 2 paragraph 1, pages 5 - 6 section 2.2, page 5 figure 4, page 7 first-full paragraph - subsection “ROI controls”, page 10 section 3 paragraph 1, pages 14 - 17 subsection “The Detection Algorithm”, page 20 section 3.2 - page 21 subsection “Object Matching” paragraph 1, page 25 figure 20, page 42 Line 5 - page 43, page 42 figure 28, page 43 figures 29 - 30, page 46 section 4 - page 47 section 4.1 paragraph 3, page 49 subsection E - page 52 second-full paragraph, page 51 figure 37, page 55 first-full paragraph - page 56 first-full paragraph, page 56 figure 41, page 57 figure 42, page 57 section 5.1 - page 58 line 12, page 60 section 5.2 paragraphs 2 - 3 and page 61 figure 44 of Collins et al. wherein it is disclosed that “Geolocations of labeled entities are determined from their image coordinates using either wide-baseline stereo from two or more overlapping camera views, or intersection of viewing rays with a terrain model from monocular views”, that “Section 4 discusses the use of geospatial site models to aid video surveillance processing, including calibrating a network of sensors with respect to the model coordinate system, computation of 3D geolocation estimates, and graphical display of object hypotheses within a distributed simulation”, that “Trajectory displays the trajectory of selected objects”, that the “role of VSAM video understanding technology in achieving this goal is to automatically ‘parse’ people and vehicles from raw video, determine their geolocations, and automatically insert them into a dynamic scene visualization”, that “the VSAM testbed system has used a Compact Terrain Data Base (CTDB) model of campus as its primary site model representation. The CTDB was originally designed to represent large expanses of terrain within the context of advanced distributed simulation, and has been optimized to efficiently answer geometric queries such as finding the elevation at a point in real-time”, that an “important benefit to using CTDB as a site model representation for VSAM processing is that it allows us to easily interface with the synthetic environment simulation and visualization tools provided by ModSAF and ModStealth”, “Estimating object geolocations by intersecting backprojected viewing rays with a terrain model”, that “Determining object locations from a single sensor requires domain constraints, in this case the assumption that the object is in contact with the terrain. This contact location is estimated by passing a viewing ray through the bottom of the object in the image and intersecting it with a model representing the terrain (see Figure 37a). Sequences of location estimates over time are then assembled into consistent object trajectories” and that “the key to comprehending large-scale, multi-agent events is a full, 3D immersive visualization that allows the human operator to fly at will through the environment to view dynamic events unfolding in real-time from any viewpoint. We envision a graphical user interface based on cartographic modeling and visualization tools developed within the Synthetic Environments (SE) community. The site model used for model-based VSAM processing and visualization is represented using the Compact Terrain Database (CTDB). Objects are inserted as dynamic agents within the site model and viewed by Distributed Interactive Simulation clients such as the Modular Semi-Automated Forces (ModSAF) program and the associated 3D immersiveModStealth viewer.” The Examiner asserts that the process of using ray intersections with a full terrain model to estimate object geolocations disclosed by Collins et al. corresponds to determining a geospatial location for the at least one object as determined from the 4D model. Additionally, the Examiner asserts that, at least, the process disclosed by Collins et al. of assembling sequences of location estimates over time into object trajectories corresponds to a geospatial location expressed in a coordinate system for at least one object referencing a past time, a present time, and a future time for the at least one object. 
The Examiner notes that Collins et al. fail to disclose expressly generating their 4D virtual model based on one or more virtual models. However, analogous art Arpa et al. disclose “generate/generating one or more virtual models for each of the one or more operably coupled sensors” and “generate/generating a real time 4D virtual model of a geographic area based on the one or more virtual models using a simulation”, see at least figures 2, 3, 9 and 10, page 2 paragraph 0026 - page 3 paragraph 0033, page 3 paragraphs 0035 - 0036, page 4 paragraphs 0040 - 0041, page 4 paragraph 0046 - page 5 paragraph 0048 and page 5 paragraphs 0050 - 0052 of Arpa et al. wherein it is disclosed that that “the scene is modeled as a three-dimensional computer model and the imagery from the cameras 108, 110, 112, 114 is overlaid upon the model to provide a three-dimensional contextual view of the hallway scene 100 to the security guard 122. The security guard, by manipulating the view selector, can take a virtual tour of the scene, can identify and isolate moving objects within the scene, can view the scene from either the camera locations or from locations between the cameras from a virtual viewpoint, can view the scene from a ‘bird's eye’ view to identify moving objects or other locations to be viewed within the scene”, the “3D model generator 210 and the image rendering processor 208 work together to generate the contextual view of the scene. The 3D model of scene 100 is apriori generated as a wire frame or planar computer model. The model update source 200 provides the 3D model… Once the view of the model is generated, the model is coupled to the image rendering processor where the various video images from the cameras are warped into alignment with the model and rendered upon or draped upon the model. The particular view of the model containing the view is displayed”, that the “overall  model of the scene is apriori rendered using various well-known modeling techniques. The model generation step 306 is used to produce the model from the selected viewpoint”, that the “result of the process for defining the camera parameters is a set of parameters that define location, height, pan, tilt and roll for each camera with respect to a global outline model of the scene”, that the “technician then records whether the plane is approximately vertical or horizontal, or any other predetermined orientation. The technician then repeats the process for other planar surfaces in the scene and for each camera view” and that upon “identifying an object that the security guard desires to view more closely the security guard may place the mouse pointer upon the object and click or double click to select that object. After selection, the surveillance system generates a view of that object from either a particular camera location or a synthetic camera location that is rendered from the multiple cameras viewing a scene.” 
In addition, the Examiner asserts that the model of Collins et al. and the model of Arpa et al. can both be used to generate an alarm-level event including a geospatial location expressed in a coordinate system for at least one object referencing a past time, a present time, and a future time for the at least one object at least because Collins et al. and Arpa et al. both disclose integrating symbolic object trajectory information into their virtual models of a geographic area and displaying real-time visualizations of objects’ positions within their models as the objects move around the geographic area, see at least page 1 section 1 paragraph 3 - page 2 section 2 paragraph 1, pages 6 - 7 section 2.3, page 25 figure 20, page 55 first-full paragraph - page 56 first-full paragraph, page 56 figure 41 and page 57 figure 42 of Collins et al. and at least figures 3, 7 and 9 - 11D, page 1 paragraph 0012, page 3 paragraphs 0031 and 0035 - 0036, page 4 paragraph 0044 - page 5 paragraph 0047 and page 6 paragraphs 0057 - 0059 of Arpa et al. Therefore, the Examiner asserts that Collins et al. in view of Arpa et al. disclose “generate/generating a plurality of real-time alarm-level events based on the analyzation for relevance, each alarm-level event including: a geospatial location expressed in a coordinate system for at least one object referencing a past time, a present time, and a future time for the at least one object as determined from the 4D model”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 - 21, 23, 27, 28, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 in view of Arpa et al. U.S. Publication No. 2003/0085992 A1.

-	With regards to claims 13 and 33, Collins et al. disclose a video management system and a method of operating a video management system, (Collins et al., Abstract, Pg. 1 § 1 ¶ 1, Pg. 2 § 2 ¶ 1 - Pg. 3 § 2.1 ¶ 2, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 5 § 2.2 - Pg. 6 § 2.3 ¶ 1, Pg. 5 Fig. 4, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1) comprising: a on-site detector controller (ODC) (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 5 § 2.2 - Pg. 6 § 2.3, Pgs. 9 - 10 § 2.5, Pg. 55 First-Full Paragraph - Pg. 56 First-Full Paragraph) including: controller hardware of at least one controller processor and controller memory operably coupled to the at least one controller processor; (Collins et al., Pg. 1 § 1 - Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 3 § 2.1 ¶ 2 - 3, Pgs. 9 - 10 § 2.5) and instructions that, when executed on the controller hardware, cause the controller hardware (Collins et al., Pg. 1 § 1 ¶ 3 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 5 ¶ 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 9 § 2.5 - Pg. 10 § 3, Pg. 11 § 3.1 ¶ 3, Pgs. 54 - 56 § 4.4) to: receive sensor data from one or more operably coupled sensors, (Collins et al., Pg. 1 § 1 ¶ 1, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 2, Pg. 3 Fig. 2, Pgs. 9 - 10 § 2.5, Pg. 42 § 3.5 ¶ 1 - 2, Pg. 43 Fig. 29, Pg. 50 § 4.2, Pg. 57 § 5 - § 5.1 ¶ 1) generate a real time 4D virtual model of a geographic area using a simulation; (Collins et al., Pgs. 6 - 7 § 2.3 ¶ 1 - 2, Pgs. 10 - 11 § 3 ¶ 1, Pg. 46 § 4 - Pg. 47 § 4.1 ¶ 2, Pg. 48 Fig. 35, Pg. 49 Subsection E - Pg. 51 § 4.3 ¶ 1, Pgs. 54 - 56 § 4.4, Pg. 56 Fig. 41, Pg. 57 Fig. 42 [“the key to comprehending large-scale, multi-agent events is a full, 3D immersive visualization that allows the human operator to fly at will through the environment to view dynamic events unfolding in real-time from any viewpoint. We envision a graphical user interface based on cartographic modeling and visualization tools developed within the Synthetic Environments (SE) community. The site model used for model-based VSAM processing and visualization is represented using the Compact Terrain Database (CTDB). Objects are inserted as dynamic agents within the site model and viewed by Distributed Interactive Simulation clients such as the Modular Semi-Automated Forces (ModSAF) program and the associated 3D immersiveModStealth viewer”]) autonomously analyze the sensor data for relevance, (Collins et al., Abstract, Pg. 1 § 1 - Pg. 3 § 2.1 ¶ 1, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 10 § 3 - Pg. 11 § 3.1, Pg. 14 Subsection “The Detection Algorithm”, Pg. 20 § 3.2 - Pg. 21 Line 9) and generate a plurality of real-time alarm-level events based on the analyzation for relevance, (Collins et al., Pg. 1 § 1 ¶ 1 - 3, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 5 § 2.2 ¶ 1 - 2, Pgs. 6 - 7 § 2.3, Pg. 7 § 2.4 ¶ 2, Pg. 9 § 2.5 ¶ 2 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30, Pgs. 54 - 56 § 4.4) each alarm-level event including: a geospatial location expressed in a coordinate system for at least one object referencing a past time, a present time, and a future time for the at least one object as determined from the 4D model, (Collins et al., Pg. 1 § 1 ¶ 3 - Pg. 2 § 2 ¶ 1, Pg. 3 § 2.1 ¶ 3, Pg. 5 § 2.2 - Pg. 7 Subsection “ROI Controls”, Pg. 5 Fig. 4, Pg. 10 Second-Full Paragraph - Pg. 10 § 3 ¶ 1, Pgs. 14 - 17 Subsection “The Detection Algorithm”, Pg. 20 § 3.2 - Pg. 21 Subsection “Object Matching” ¶ 1, Pg. 25 Fig. 20, Pg. 42 Line 5 - Pg. 43 , Pg. 43 Figs. 29 & 30, Pg. 46 § 4 - Pg. 47 § 4.1 ¶ 3, Pg. 49 Subsection E - Pg. 52 Second-Full Paragraph, Pg. 51 Fig. 37, Pg. 55 First-Full Paragraph - Pg. 56 First-Full Paragraph, Pg. 56 Fig. 41, Pg. 57 § 5.1 - Pg. 58 Line 12, Pg. 60 § 5.2 ¶ 2 - 3 [“Estimating object geolocations by intersecting backprojected viewing rays with a terrain model” and “Determining object locations from a single sensor requires domain constraints, in this case the assumption that the object is in contact with the terrain. This contact location is estimated by passing a viewing ray through the bottom of the object in the image and intersecting it with a model representing the terrain (see Figure 37a). Sequences of location estimates over time are then assembled into consistent object trajectories”]) at least one physical attribute for the at least one object captured by the sensor data, (Collins et al., Pg. 1 § 1 ¶ 3 - 4, Pg. 5 Fig. 4, Pg. 7 § 2.4 ¶ 2, Pg. 8 Fig. 7, Pg. 21 Lines 6 - 9, Pg. 26 § 3.3 - Pg. 29 § 3.3.2 ¶ 1, Pg. 55 First-Full Paragraph) and an object identity. (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 7 § 2.4 ¶ 2, Pg. 8 Fig. 7, Pg. 26 § 3.3 - § 3.3.1 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30) Collins et al. fail to disclose expressly generating one or more virtual models for each of the one or more operably coupled sensors; and generating a virtual model of the geographic area based on the one or more virtual models. Pertaining to analogous art, Arpa et al. disclose a video management system and a method of operating a video management system, (Arpa et al., Abstract, Figs. 1 - 3 & 6 - 11D, Pg. 1 ¶ 0012, Pg. 2 ¶ 0026 - 0029) comprising: receiving sensor data from one or more operably coupled sensors, (Arpa et al., Abstract, Figs. 1 - 4 & 7 - 10, Pg. 1 ¶ 0012, Pg. 2 ¶ 0026 - 0029, Pg. 3 ¶ 0031 - 0033 and 0035 - 0037, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0051) generating one or more virtual models for each of the one or more operably coupled sensors; (Arpa et al., Figs. 2, 3 & 9, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0035 - 0038, Pg. 5 ¶ 0050 - 0052) and generating a real time 4D virtual model of a geographic area based on the one or more virtual models using a simulation. (Arpa et al., Abstract, Figs. 2, 3, 9 & 10, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047 - 0048 and 0050 - 0052) Collins et al. and Arpa et al. are combinable because they are both directed towards automated video surveillance systems utilizing a network of cameras. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Collins et al. with the teachings of Arpa et al. This modification would have been prompted in order to substitute the real time 4D virtual model of Collins et al. for the real time 4D virtual model of the geographic area of Arpa et al. The real time 4D virtual model of the geographic area of Arpa et al. could be substituted in place of the real time 4D virtual model of Collins et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the real time 4D virtual model of the geographic area of Arpa et al. would be generated and utilized to represent the scene(s) of Collins et al. and provide immersive visualization of the geographic area to end-users. Furthermore, this modification would have been prompted by the teachings and suggestions of Collins et al. that a wide variety of scene representations have been utilized over the years, see at least page 46 section 4 - page 47 section 4.1 of Collins et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the real time 4D virtual model of the geographic area of Arpa et al. would be generated and utilized to represent the scene(s) and provide the immersive visualization of the geographic area to end-users. Therefore, it would have been obvious to combine Collins et al. with Arpa et al. to obtain the invention as specified in claims 13 and 33.

-	With regards to claim 14, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the at least one physical attribute includes an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 7 First-Full Paragraph - Second-Full Paragraph, Pg. 7 § 2.4 ¶ 2, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pg. 42 § 3.5, Pg. 55 First-Full Paragraph)

-	With regards to claim 15, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the coordinate system is a global positioning system (GPS). (Collins et al., Pg. 5 First-Full Paragraph, Pg. 49 Last Paragraph - Pg. 51 § 4.3 ¶ 1, Pg. 50 Fig. 6) 

-	With regards to claim 16, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to identify each of the at least one object present within the 4D virtual model of the geographic area, such that the at least one object can be tracked independently. (Collins et al., Pg. 1 § 1 ¶ 3 - 4, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 7 Subsection “Object Controls”, Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 First Full Paragraph, Pgs. 23 - 24 Subsection “Hypothesis Tracking and Updating”, Pg. 25 Fig. 20, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30, Pg. 51 § 4.3 - Pg. 52 Second-Full Paragraph, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph, Pg. 57 § 5.1 - Pg. 58 Line 12) 

-	With regards to claim 17, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further update the geospatial location, the at least one physical attribute, and a sensor identity in real time. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 10 Second-Full Paragraph - § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pg. 26 § 3.3.1 - Pg. 27 Last Paragraph, Pgs. 42 - 43 § 3.5, Pg. 54 § 4.4 - Pg. 57 § 5.1) 

-	With regards to claim 18, Collins et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further update the geospatial location, the at least one physical attribute, and a sensor identity, for a period of time after the at least one object is no longer active. (Collins et al., Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pg. 26 § 3.3.1 - Pg. 27 Last Paragraph, Pg. 55 First-Full Paragraph - Pg. 60 Line 4) 

-	With regards to claim 19, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, further comprising: a management server (MS) including MS hardware of at least one MS processor and MS memory operably coupled to the at least one MS processor; (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) and instructions that, when executed on the MS hardware and based on a new alarm-level event or an updated alarm-level event, cause the MS hardware to autonomously receive at least one alarm-level event from the ODC. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 6 § 2.3 ¶ 1, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

-	With regards to claim 20, Collins et al. in view of Arpa et al. disclose the video management system of claim 19, wherein the instructions that, when executed on the MS hardware and based on a new alarm-level event or an updated alarm-level event, cause the MS hardware to further group the at least one alarm-level event (Collins et al., Pg. 3 § 2.1 ¶ 1, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pgs. 7 - 8 § 2.4, Pg. 20 § 3.2 - Pg. 21 First Full-Paragraph, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30) and store the grouped at least one alarm-level event as a package. (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 7 § 2.4 ¶ 1 - 2, Pg. 8 Fig. 7, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

-	With regards to claim 21, Collins et al. in view of Arpa et al. disclose the video management system of claim 19, further comprising: a multi-detector viewer, (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 3 Fig. 2, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 6 § 2.3 ¶ 1, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) wherein the MS further comprises instructions that, when executed on the MS hardware and based on a new alarm-level event or an updated alarm-level event, cause the MS hardware to display the at least one alarm-level event via the multi-detector viewer to a user in real-time, the multi-detector viewer being remote from the MS. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 6 § 2.3 - Pg. 7 “Sensor Controls”, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

-	With regards to claim 23, Collins et al. in view of Arpa et al. disclose the video management system of claim 19, wherein the at least one event is displayed as an image snapshot at its corresponding geospatial location. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pg. 7 First-Full Paragraph - “Sensor Controls”, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30, Pg. 45 Fig. 32, Pgs. 54 - 56 § 4.4, Pg. 56 Fig. 41, Pg. 57 Fig. 42, Pg. 59 Fig. 43, Pg. 60 § 5.2) 

-	With regards to claim 27, Collins et al. in view of Arpa et al. disclose the video management system of claim 21, wherein the MS further comprises instructions that, when executed on the MS hardware, cause the MS hardware to display, via the multi-detector viewer and based on a new alarm-level event or an updated alarm-level event, path data of the at least one object, wherein the path data includes a sensor identity, geospatial location, an object height, an object width, an object heading, and an object speed of a plurality of path segments. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pg. 3 § 2.1 ¶ 3, Pg. 6 First-Full Paragraph, Pgs. 6 - 7 § 2.3, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 25 Fig. 20, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pg. 42 First-Full Paragraph, Pg. 42 Fig. 28, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30, Pgs. 46 - 47 § 4, Pg. 51 Fig. 37, Pg. 51 § 4.3 - Pg. 52 Second-Full Paragraph, Pg. 53 Fig. 38, Pg. 53 First-Full Paragraph, Pg. 54 Fig. 39, Pg. 54 § 4.4 - Pg. 57 § 5.1 ¶ 2, Pg. 56 Fig. 41, Pg. 57 Fig. 42, Pg. 58 First-Full Paragraph - Second-Full Paragraph, Pg. 60 § 5.2 ¶ 3) In addition, analogous art Arpa et al. disclose wherein the MS further comprises instructions that, when executed on the MS hardware, cause the MS hardware to display, via the multi-detector viewer and based on a new alarm-level event or an updated alarm-level event, path data of the at least one object, wherein the path data includes a sensor identity and a plurality of path segments. (Arpa et al., Figs. 2, 3, 7, 9 & 11D, Pg. 2 ¶ 0026 - 0029, Pg. 4 ¶ 0044 - 0046, Pg. 6 ¶ 0057 - 0059) 

-	With regards to claim 28, Collins et al. in view of Arpa et al. disclose the video management system of claim 21, wherein the MS further comprises instructions that, when executed on the MS hardware, cause the MS hardware to display, via the multi-detector viewer and based on a new alarm-level event or an updated alarm-level event, real-time video including a sensor identity, an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pgs. 6 - 7 § 2.3, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30, Pg. 55 First-Full Paragraph - Pg. 59 Line 4) 

-	With regards to claim 34, Collins et al. in view of Arpa et al. disclose the method of operating a video management system of claim 33, further comprising autonomously transmitting at least one alarm-level event to a management server (MS). (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 6 § 2.3 ¶ 1, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

Claims 22 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 in view of Arpa et al. U.S. Publication No. 2003/0085992 A1 as applied to claims 21 and 34 above, and further in view of Romanowich et al. U.S. Publication No. 2007/0039030 A1.

-	With regards to claim 22, Collins et al. in view of Arpa et al. disclose the video management system of claim 21. Collins et al. fail to disclose expressly wherein the at least one alarm-level event is displayed only upon a determination that the at least one object is a threat. Pertaining to analogous art, Romanowich et al. disclose wherein the at least one alarm-level event is displayed only upon a determination that the at least one object is a threat. (Romanowich et al., Abstract, Figs. 1, 5, 6 & 8, Pg. 2 ¶ 0011 and 0014 - 0015, Pg. 4 ¶ 0034 - 0035, Pg. 5 ¶ 0040 - 0041, Pg. 6 ¶ 0049 - 0050, Pg. 7 ¶ 0059, Pg. 9 ¶ 0075, Pg. 10 ¶ 0078 - 0083, Pg. 11 ¶ 0093, Pg. 12 ¶ 0100 [“detect a moving target, e.g., intruder, within its coverage area”, “alarm indication which can be triggered by an automatically detected an/or confirmed security breach” and “automated threat detection and tracking system 100”]) Collins et al. in view of Arpa et al. and Romanowich et al. are combinable because they are all directed towards video surveillance systems utilizing a network of cameras. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined teachings of Collins et al. in view of Arpa et al. with the teachings of Romanowich et al. This modification would have been prompted in order to enhance the combined base device of Collins et al. in view of Arpa et al. with the well-known technique Romanowich et al. applied to a comparable device. Displaying an alarm-level event upon occurrence of a trigger, as taught by Romanowich et al., would enhance the combined base device by improving the ability of end users to efficiently monitor an environment since events would only be displayed when needing the attention of end users. Furthermore, this modification would have been prompted by the teachings and suggestions of Collins et al. to alert users to relevant events and to create triggers, see at least page 1 section 1 paragraphs 2 - 3 and page 7 “ROI controls” of Collins et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an alarm-level event would only be displayed upon occurrence of a trigger so as to improve the ability of end users to efficiently and effectively monitor an environment. Therefore, it would have been obvious to combine Collins et al. in view of Arpa et al. with Romanowich et al. to obtain the invention as specified in claim 22. 

-	With regards to claim 35, Collins et al. in view of Arpa et al. disclose the method of operating a video management system of claim 34, wherein the MS includes MS hardware of at least one MS processor and MS memory operably coupled to the at least one MS processor, (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) the method further comprising: performing video analytics on the plurality of real-time alarm-level events to determine a trigger; (Collins et al., Pg. 1 § 1 ¶ 1 - 4, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pgs. 6 - 7 § 2.3) and displaying, with the MS hardware, the at least one alarm-level event via a multi-detector viewer to a user in real-time. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 3 Fig. 2, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 6 § 2.3 - Pg. 7 “Sensor Controls”, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) Collins et al. fail to disclose expressly displaying, based on the trigger, the at least one alarm-level event. Pertaining to analogous art, Romanowich et al. disclose displaying, with the MS hardware and based on the trigger, the at least one alarm-level event. (Romanowich et al., Abstract, Fig. 8, Pg. 2 ¶ 0011 and 0015, Pg. 5 ¶ 0041, Pg. 7 ¶ 0059, Pg. 9 ¶ 0075, Pg. 10 ¶ 0078 - 0083, Pg. 11 ¶ 0093) Collins et al. in view of Arpa et al. and Romanowich et al. are combinable because they all both directed towards video surveillance systems utilizing a network of cameras. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined teachings of Collins et al. in view of Arpa et al. with the teachings of Romanowich et al. This modification would have been prompted in order to enhance the combined base device of Collins et al. in view of Arpa et al. with the well-known technique Romanowich et al. applied to a comparable device. Displaying an alarm-level event upon occurrence of a trigger, as taught by Romanowich et al., would enhance the combined base device by improving the ability of end users to efficiently monitor an environment since events would only be displayed when needing the attention of end users. Furthermore, this modification would have been prompted by the teachings and suggestions of Collins et al. to alert users to relevant events and to create triggers, see at least page 1 section 1 paragraphs 2 - 3 and page 7 “ROI controls” of Collins et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an alarm-level event would only be displayed upon occurrence of a trigger so as to improve the ability of end users to efficiently and effectively monitor an environment. Therefore, it would have been obvious to combine Collins et al. in view of Arpa et al. with Romanowich et al. to obtain the invention as specified in claim 35. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Baxter U.S. Patent No. 5,966,074; which is directed towards an intruder alarm system that abstracts image data of objects obtained from a monitored area into a set of trajectories or paths that are displayed superimposed over a plan view of the monitored area.
b.	Carlbom et al. U.S. Patent No. 8,614,741; which is directed towards a method and apparatus for controlling video cameras based on motion trajectories of objects and persons associated with a captured event. 
c.	Ide et al. U.S. Publication No. 2006/0007308 A1; which is directed towards methods and systems for remote monitoring and sensing of a real world 3D environment with a video sensor, wherein objects are detected and tracked within the environment based on video signals received from the video sensor and wherein a detected location of the objects are mapped from their 2D location in a camera frame to a 3D location in a 3D model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667